I fully concur in the treatment and decision of the two main propositions in the opinion ante. Upon original consideration it appeared to the writer that under the express language of Code, § 168, the county governing body was imperatively required, without discretion, to issue the bonds voted for by the electorate "in the amount" mentioned in the notice of said election. Further consideration convinces the writer that the application of a settled rule of statutory construction to the apparently mandatory terms of Code, § 168, will not justify the view the writer originally entertained. It is established in this jurisdiction that —
"No rule of statutory construction rests upon better reasoning than that, in the revision of statutes, alteration of phraseology * * * will not necessarily change the operation or construction of former statutes. The language of the statute as revised, or the legislative intent to change the former statute, must be clear before it can be pronounced that there is a change of such statute in construction and operation." Landford v. Dunklin, 71 Ala. 594, 609; Jackson County v. Derrick, 117 Ala. 348, 360, 361, 23 So. 193.
Code, § 168, is a codification of section 10 of the act of 1903 (Gen. Acts, p. 93) where, instead of the words of the Code section "shall issue," the act provided that the county body "is hereby authorized to issue the bonds" voted for by the electorate. Under the provisions of section 10 of the original act, it is quite clear that the authorization there contemplated was not restrictive of the existence of a discretion in the governing body to issue a less amount of the bonds than that stated in the "notice of said election"; and, according to the stated rule of construction, there is no sufficient indication of a legislative purpose to change the effect of original section 10 through the molding thereof in different phrase into Code, § 168.
I therefore concur in the opinion of Justice MILLER.